                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 JEFF SLOAN                                                             PLAINTIFF

 v.                                               CAUSE NO. 1:21-cv-86-LG-MTP

 MEMORIAL HOSPITAL AT
 GULFPORT                                                             DEFENDANT

             MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFF’S MOTION FOR RECONSIDERATION

      BEFORE THE COURT are a [15] Motion for Leave to File Amended

Complaint and a [17] Motion for Reconsideration, both filed by Plaintiff, Jeff Sloan.

Defendant filed a [19] Response to the Motions, to which Plaintiff filed a belated

[21] Reply. After due consideration of the parties’ submissions, the record in this

matter, and the applicable law, the Court finds that both motions should be denied.

                                    BACKGROUND

      On February 9, 2021, Plaintiff, Jeff Sloan, sued Defendant, Memorial

Hospital at Gulfport, for alleged age discrimination in violation of the Age

Discrimination in Employment Act (ADEA). (See Compl., ECF No. 1-1). Plaintiff,

aged 59 at the relevant time, alleged that “[o]n or about April 30, 2020 [he] was told

that he was being terminated and that his position was being given to an employee

in their 40’s.” (Id. ¶ 5). Plaintiff alleged that he “was a good employee” and had no

history of reprimand or misconduct; “[a]ge is the only apparent factor in the

Defendant’s decision” to terminate him. (Id.).

      After filing a Charge of Discrimination with the Equal Employment
Opportunity Commission (EEOC) on November 6, 2020, Plaintiff “received his right

to sue letter on November 9, 2020.” (Id. ¶ 7). Thereafter, Plaintiff instituted this

action in the Circuit Court of Stone County, Mississippi on February 9, 2021. (Id.).

Defendant removed the lawsuit to this Court on March 24, 2021. (See generally

Not. Removal, ECF No. 1).

      On March 26, 2021, Defendant filed a [2] Motion to Dismiss, arguing that the

lawsuit is time-barred by a 90-day statute of limitations, which was granted by the

Court. (See Mem. Opinion & Order, ECF No. 13). Thereafter, on June 7, 2021,

Plaintiff [17] moved the Court to reconsider its decision. Plaintiff also filed a [15]

Motion for Leave to File an Amended Complaint. Defendant filed a [19] Response

to the Motions and Plaintiff a belated [21] Reply. The issues are now ripe for

disposition by the Court.

                                      DISCUSSION

I.    Motion for Reconsideration

      “A motion for reconsideration is treated as a motion to alter or amend a

judgment under Rule 59(e) if it is filed within twenty-eight days after the original

judgment.” Steward v. City of New Orleans, 537 F. App’x 552, 554 (5th Cir. 2013).

Plaintiff’s Motion to Reconsider was filed on June 7, 2021, which is eleven days

after the Court’s judgment on May 27, 2021. Therefore, the Court applies Rule

59(e) in resolution of the Motion.

      “A motion to alter or amend the judgment under Rule 59(e) must clearly

establish either a manifest error of law or fact or must present newly discovered
evidence.” Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567 (5th Cir. 2003)

(internal quotation marks omitted). The Fifth Circuit has provided the following

guidance for considering Rule 59(e) motions:

      A Rule 59(e) motion calls into question the correctness of a judgment. .
      . . This Court has held that such a motion is not the proper vehicle for
      rehashing evidence, legal theories, or arguments that could have been
      offered or raised before the entry of judgment. . . . Rather, Rule 59(e)
      serves the narrow purpose of allowing a party to correct manifest
      errors of law or fact or to present newly discovered evidence. . . .
      Reconsideration of a judgment after its entry is an extraordinary
      remedy that should be used sparingly.

Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th Cir. 2004) (internal citations

and quotation marks omitted). The Fifth Circuit has instructed district courts

considering Rule 59(e) Motions “to strike the proper balance between [two]

competing interests”; these are (1) “the need to bring litigation to an end” and (2)

“the need to render just decisions on the basis of all the facts.” Id. at 479 (citing

Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990)).

Accordingly, the Court will consider these interests in its decision.

      By [13] Memorandum Opinion and Order dated May 27, 2021, the Court

dismissed Plaintiff’s ADEA lawsuit as time-barred under the applicable statute of

limitations. The Court applied settled law that “the statute of limitations for an age

discrimination action is 90 days after receipt of a notice that a charge filed with the

EEOC has been dismissed or otherwise terminated.” St. Louis v. Tex. Worker’s

Comp. Comm’n, 65 F.3d 43, 47 (5th Cir. 1995) (citing 29 U.S.C. § 626(e)); Salmonson

v. Petro-Marine Eng’g, Inc., 127 F.3d 35, 35 (5th Cir. 1997) (“The law is settled in

this Circuit that the 90-day limitations period defined in § 626(e) of the federal
ADEA is the exclusive limitations period applicable to ADEA claims.”). Plaintiff’s

Complaint, which alleged his receipt of the relevant letter on November 9, 2020

(Compl., ¶ 7, ECF No. 1-1), was filed on February 9, 2021, two days too late, and

was therefore found untimely.

       In response, Plaintiff invoked the “mailbox rule” and argued that the court

should disregard the alleged date of receipt and instead “apply a presumption that

the plaintiff received the notice in three days.” Jenkins v. City of San Antonio Fire

Dep’t., 784 F.3d 263, 267 (5th Cir. 2015). However, the Court observed that this

rule only applies “where the date of receipt is not known.” Id. “[T]he receipt date is

neither disputed nor unknown” where Plaintiff alleges “that he received copies of

the Notices on” a given date. See Lee v. Wal-Mart, Inc., Civ. No. H-05-3406, 2006

WL 925122, at *3 (S.D. Tex. Apr. 10, 2006). Because Plaintiff alleged receipt on

November 9, 2020, the mailbox rule is inapplicable.

       On reconsideration, Plaintiff raises the same argument.1 ). Based on the

alleged impossibility, Plaintiff seeks to amend his Complaint “to read something to

the effect of ‘The EEOC issued the right to sue notice on or about November 9,

2020.” (Mem. Supp. Pl.’s Consol. Mot. Reconsider, 2, ECF No. 18). Such an

amendment would allow “the matter [to] proceed on the merits and not a

technicality.” (Id.).



1
 “The Court faults the Plaintiff’s Complaint for saying that the right to sue notice
was received on November 9, 2020—which is impossible because that is the day the
notice was mailed by the EEOC.” (Mem. Supp. Pl.’s Consol. Mot. Reconsider, 2,
ECF No. 18). “The mail would take at least one day, and the Courts assume that
the mail takes 3 days.” (Id. at 5).
       Plaintiff’s Motion for Reconsideration, like his previous briefing, is again

predicated on the mailbox rule. Rule 59(e) Motions are “not the proper vehicle for

rehashing evidence, legal theories, or arguments that could have been offered or

raised before the entry of judgment.” Templet, 367 F.3d at 479. As the Court

previously stated, the mailbox rule is only applicable where the plaintiff “has failed

to allege the specific date for which he actually received the right-to-sue letter and

the date the letter was received is unknown.” Taylor v. Books A Million, Inc., 296

F.3d 376, 379-80 (5th Cir. 2002). The mailbox rule remains inapposite, as Plaintiff

distinctly alleged receipt on November 9, 2020.

      Neither is Plaintiff’s allegation impossible. Other courts in the Fifth Circuit

have held that the electronic receipt of the relevant material begins the 90-day

statute of limitations. See, e.g., Boyd v. Monroe City Hall, No. 3:20CV1473, 2021

WL 1305385, at *4 (W.D. La. Mar. 8, 2021) (holding that “the EEOC notice of right

to sue was transmitted to Plaintiff by email on August 17, 2020, and he had ninety

days from then, until November 15, 2020, to file suit,” even where the email was

deposited in the plaintiff’s spam folder); see also Stewart v. Johnson, 125 F. Supp.

3d 554, 560 (M.D.N.C. 2015) (holding that “[f]inal agency decisions transmitted via

email can satisfy the notice requirement,” even where a duplicate was later received

in the mail).2 Therefore, the Court cannot disregard Plaintiff’s allegation of receipt



2As noted in its previous [13] Order, the Court again notes that Defendant
submitted an “Activity Log” showing that the EEOC uploaded the relevant
document to its online portal on November 9, 2020, at 08:10 for instantaneous
receipt by Plaintiff. (See Activity Log, 3, ECF No. 12-1). However, the Court did not
regard this evidence on a Rule 12(b)(6) Motion to Dismiss; it instead relied
on November 9, 2020, based on the supposition that instantaneous receipt is

impossible. Under the circumstances the Court declines to grant the “extraordinary

remedy” of Rule 59 reconsideration.3

II.   Motion to Amend

      In his other post-judgment [15] Motion, Plaintiff seeks leave to amend his

Complaint to allege “something to the effect of ‘The EEOC issued the right to sue

notice on or about November 9, 2020.’” (Mem. Supp. Pl.’s Consol. Mot. Reconsider &

Mot. Leave to File Am. Compl., 6, ECF No. 16). Motions to amend are governed by

Rule 15(a).4 “‘Post-judgment amendment to a complaint can only occur once the

judgment itself is vacated under Fed. R. Civ. P. 59 or 60.’” Heimlich v. Harris Cty.,

Tex., 81 F. App’x 816 (5th Cir. 2003) (quoting Vielma v. Eureka Co., 218 F.3d 458,

468 (5th Cir. 2000)). “In cases where a party seeks to amend a complaint after

entry of judgment, ‘we have consistently upheld the denial of leave to amend where

the party seeking to amend has not clearly established that he could not reasonably

have raised the new matter prior to the trial court’s merits ruling.’” Heimlich, 81 F.




exclusively on Plaintiff’s specific allegation of receipt.
3 The Court also declines to amend its judgment to change dismissal to “without

prejudice.” See Simmons v. Rothe Dev., Inc., 132 F.3d 1456 (5th Cir. 1997) (holding
that “[t]he district court properly dismissed the plaintiffs’ Title VII claims with
prejudice” where the plaintiff failed to meet a 90-day filing period after receiving a
right-to-sue letter from the EEOC).
4 In determining whether to grant leave to amend under Rule 15(a), “the court may

consider factors such as ‘undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of the allowance of the amendment,
[and] futility of the amendment.’” Leal v. McHugh, 731 F.3d 405, 417 (5th Cir.
2013) (alteration in original) (citations omitted).
App’x at 816 (quoting Briddle v. Scott, 63 F.3d 364, 380 (5th Cir. 1995)).

      Here, the Court denied Plaintiff’s Motion to Reconsider under Rule 59(a) and

upheld the final judgment. The Motion to Reconsider merely rehashed dubious

arguments advanced in Plaintiff’s original responsive briefing. Plaintiff seeks to

substantively revise the allegation (and his position) in response to the judgment,

not merely correct a typographical or phraseological error, based on reasons already

rejected by the Court. For these reasons, the Motion to Amend must be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [15] Motion

for Leave to File Amended Complaint filed by Plaintiff Jeff Sloan is DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [17] Motion for

Reconsideration filed by Plaintiff Jeff Sloan is DENIED.

      SO ORDERED AND ADJUDGED this the 29th day of June, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
